     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     SHEA LITA BOND, SBN D.C. 469103
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8934
 7          Facsimile: (415) 744-0134
            E-Mail: Shea.Bond@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
                                            SACRAMENTO DIVISION
12
13                                                       )       Case No.: 2:18-cv-00484-EFB
     RITA SHANAHAN,                                      )
14                                                       )       STIPULATION TO EXPUNGE THE
                      Plaintiff,                         )       CERTIFIED ADMINISTRATIVE
15                                                       )       RECORD FILED ON JUNE 18, 2018 AND
            vs.                                          )       REPLACE WITH REDACTED VERSION;
16   NANCY A. BERRYHILL,                                 )       [PROPOSED] ORDER
     Acting Commissioner of Social Security,             )
17                                                       )
                                                         )
18                    Defendant.                         )
                                                         )
19
20             IT IS HEREBY STIPULATED by and between the parties, through their undersigned
21   attorneys, as follows:
22           1.       Pages 373 through 390 of the Certified Administrative Record filed on June 18,
23   2018 (see Dkt. Nos. 10, 11) have been determined to be confidential records pertaining to an
24   individual other than Plaintiff.
25           2.       Plaintiff’s attorney, the Assistant United States Attorney, and the Office of the
26
     Regional Chief Counsel hereby agree to shred and/or destroy all paper and electronic copies of
27
     pages 373 through 390 of the Certified Administrative Record.
28


     Stip. to Expunge & Prop. Order; 2:18-cv-00484-EFB       1
             3.       The parties certify that the contents of pages 373 through 390 will not be
 1
     disclosed to anyone.
 2
 3           4.       Subject to the Court’s approval, all paper and electronic copies of the Certified

 4   Administrative Record filed on June 18, 2018 will be destroyed and expunged by the Court,

 5   including the document available via the Case Management and Electronic Case Filing

 6   (CM/ECF) system.

 7           5.       A Supplemental Certified Administrative Record, with appropriate redactions,
 8   will be filed by the Defendant in this action. The Supplemental Certified Administrative Record
 9   will reflect that pages 373 through 390 pertained to an individual other than the Plaintiff and
10   have been removed.
11           6.       The inadvertent inclusion of pages 373 through 390 will not be a basis for a
12
     claimed error and does not affect the Order Granting Stipulation to Voluntary Remand and
13
     Judgment entered by the Court on October 10, 2018 (Dkt. Nos. 22, 23).
14
15                                                       Respectfully submitted,
16
     Dated: October 22, 2018                             /s/ Lawrence D. Rohlfing
17                                                       (*as authorized via email on October 15, 2018)
                                                         LAWRENCE D. ROHLFING
18                                                       Attorney for Plaintiff
19
20   Dated: October 22, 2018                             MCGREGOR W. SCOTT
                                                         United States Attorney
21                                                       DEBORAH LEE STACHEL
22                                                       Regional Chief Counsel, Region IX
                                                         Social Security Administration
23
                                                 By:     /s/ Shea Lita Bond
24                                                       SHEA LITA BOND
25                                                       Special Assistant U.S. Attorney
                                                         Attorneys for Defendant
26
     OF COUNSEL:
27   Allison J. Cheung
     Assistant Regional Counsel, Region IX
28


     Stip. to Expunge & Prop. Order; 2:18-cv-00484-EFB      2
                                                         ORDER
 1
             IT IS HEREBY ORDERED that, subject to the terms of the Stipulation to Expunge, all
 2
     paper and electronic copies of pages 373 through 390 of the Certified Administrative Record
 3
     filed on June 18, 2018 (Dkt. Nos. 10, 11) be retrieved, shredded, and destroyed by Plaintiff’s
 4
     counsel, the United States Attorney’s Office, the Office of the Regional Chief Counsel, and the
 5
     Court. Defendant shall file a Supplemental Certified Administrative Record to replace the record
 6
     previously filed.
 7
 8
     Dated: May 21, 2019.                                __________________________________
 9                                                       THE HONORABLE EDMUND F. BRENNAN
                                                         United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. to Expunge & Prop. Order; 2:18-cv-00484-EFB     3
